                                                        UNITED STATES BANKRUPTCY COURT
                                                         FOR THE DISTRICT OF DELAWARE


In re: Pernix Sleep, Inc. et al.                                                                                                     Case No. 19-10323 (CSS)
Debtors                                                                                                          Reporting Period: June 1, 2019 - June 30, 2019


                                                             MONTHLY OPERATING REPORT
                           File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                            Document        Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                Form No.                  Attached         Attached         Attached
Schedule of Cash Receipts and Disbursements                                     MOR-1                          X
   Schedule of Disbursements by Debtor Entity                                   MOR-1a                         X
   Schedule of Debtor Bank Account Balances                                     MOR-1b                         X
   Schedule of Professional Fees and Expenses Paid                              MOR-1c                         X
   Copies of bank statements                                                                                                                Certification Attached
   Cash disbursements journals                                                                                                              Certification Attached
    Bank reconciliation                                                                                                                     Certification Attached
Statement of Operations                                                         MOR-2                                X
Balance Sheet                                                                   MOR-3                                X
Status of Postpetition Taxes                                                                                                                Certification Attached
  Copies of IRS Form 6123 or payment receipt                                                                                                Certification Attached
  Copies of tax returns filed during reporting period                                                                                       Certification Attached
Summary of Unpaid Postpetition Debts
  Summary of Unpaid Post Petition Accounts Payables                             MOR-4                                X
Accounts Receivable Aging                                                       MOR-5                                X
Debtor Questionnaire                                                            MOR-5                                X



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
my knowledge and belief.




/s/ Garineh Dovletian                                                           August 14, 2019
Signature of Authorized Individual*                                             Date

Garineh Dovletian
___________________________________________                                     Plan Administrator
Printed Name of Authorized Individual                                           Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

Notes:
The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: Pernix Sleep, Inc. (1599),
Cypress Pharmaceuticals, Inc. (1860), Gaine, Inc. (3864), Hawthorn Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L.L.C. (4549), Pernix Holdco 1, LLC,
Pernix Holdco 2, LLC, Pernix Holdco 3, LLC, Pernix Ireland Limited, Pernix Ireland Pain Designated Activity Company, Pernix Manufacturing, LLC (1236), Pernix
Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128) and Respicopea, Inc. (1303). The Debtor's mailing address for purposes of this chapter 11 case
is 10 North Park Place Suite 201, Morristown, NJ 07960.
                                           UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE


In re: Pernix Sleep, Inc. et al.                                                                          Case No. 19-10323 (CSS)
Debtors                                                                               Reporting Period: June 1, 2019 - June 30, 2019


                             CERTIFICATION REGARDING POST-PETITION BANK ACCOUNT
                              RECONCILIATIONS, CASH DISBURSEMENT JOURNALS AND
                               COMPLIANCE AND PAYMENT OF POST-PETITION TAXES

I, Garineh Dovletian, Plan Administrator, of Pernix Sleep, Inc. et al. (the "Debtors") hereby certify the following:

      1. Attached to MOR-1 is a listing of the Debtor’s bank accounts, by account number, and the opening and closing balances.
      These accounts are reconciled monthly in accordance with the Debtor’s ordinary course accounting practices and are
      available to the United States Trustee upon request.

      2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are
      available to the United States Trustee upon request.

      3. To the best of my knowledge and belief, the Debtor is current on all post-petition taxes, and no post-petition tax amounts
      are past due.




/s/ Garineh Dovletian                                             August 14, 2019
Garineh Dovletian                                                 Date
Plan Administrator
                                                      UNITED STATES BANKRUPTCY COURT
                                                       FOR THE DISTRICT OF DELAWARE


In re: Pernix Sleep, Inc. et al.                                                                                                 Case No. 19-10323 (CSS)
Debtors                                                                                                      Reporting Period: June 1, 2019 - June 30, 2019

                                                           Notes to Monthly Operating Report

Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the
Debtors' books and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those
of the United States Trustee for Region Three.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with
generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited
financial statements and other information represent the Debtor’s good faith attempt to comply with the requirements of the United States
Bankruptcy Code and those of the United States Trustee using the resources available. This information is limited in scope to the requirements
of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtors believe that the financial information could
be subject to changes, which could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential
tax and other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of February 17, 2019 that will impact these accompanying preliminary unaudited
financial statements. ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional
information becomes available.

Liabilities Subject to Compromise
As a result of the commencement of the Debtors' chapter 11 cases, the payment of certain prepetition indebtedness of the Debtors are subject to
compromise or other treatment under a plan of reorganization.

Reorganization Items
ASC 852 requires expenses and income directly associated with the Debtors' chapter 11 cases to be reported separately in the income statement
as reorganization items. Reorganization items include expenses related to legal advisory and representation services, and other professional
consulting and advisory services.

Litigation
The Debtors are subject to lawsuits and claims that arise out of its operations in the normal course of business.
Prior to the petition date, the Debtors were the defendant to various legal proceedings, described in detail in the most recent publicly filed
financial statements, which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtors cannot predict the outcome. At this time the Debtors are unable to
estimate possible losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly
filed financial statements, and it has not accrued any amounts in connection with such legal proceedings in the financial statements herein,
other than attorney's fees accrued prior to the petition date.

Sale Transaction
On February 19, 2019, the Debtor entered into an asset purchase agreement with an entity formed by Highbridge Capital Management LLC (ultimately
Currax Holdings LLC, the "Buyer") for the sale of substantially all of its assets through section 363 of the Bankruptcy Code. This transaction was
subsequently approved by the Bankruptcy Court on April 15, 2019. On April 30, 2019, the Debtor closed the sale and transferred substantially
all of its assets to the Buyer. As part of the sale, the Debtor entered into a transition services agreement for the post-closing period through the
effective date of a Plan of Liquidation. On April 22, 2019, the Debtors filed a Plan of Liquidation and the Disclosure Statement was approved on an
interim basis on May 6, 2019. The Confirmation hearing took place on June 20, 2019 and the plan became effective on June 24, 2019.
In re: Pernix Sleep, Inc. et al.                                                                                                                                                       Case No. 19-10323 (CSS)
Debtors                                                                                                                                                           Reporting Period: June 1, 2019 - June 30, 2019


                                                                                                    MOR - 1
                                                                                                                                        (1)
                                                                          Consolidated Schedule of Cash Receipts and Disbursements
                                                                                   For the Period: June 1, 2019 - June 30, 2019
                                                                                                   (Unaudited)

$ USD '000s
                                                                                                                                    Pernix Ireland Pain
                                                Pernix Therapeutics,      Cypress Pharmaceuticals,            Pernix Ireland                                      Pernix Therapeutics
                                                                                                                                    Designated Activity                                             Total
                                                        LLC                         Inc.                         Limited                                             Holdings, Inc.
                                                                                                                                         Company

Beginning Cash Balance (Book)                  $                3,764      $                        -     $                    -    $                    -    $                     3,600     $             7,364

Receipts
  Operating Receipts                           $                     -     $                        -     $                    -    $                    -    $                         -                       -
  Miscellaneous Receipts                                           16                               -                          -                         -                            500                    516
Total Receipts                                                     16                               -                          -                         -                            500                    516

Operating Disbursements
  Payroll & Benefits                                              (19)                              -                          -                         -                              -                     (19)
  Gross to Net Disbursements                                        -                               -                          -                         -                              -                       -
  Inventory                                                         -                               -                          -                         -                              -                       -
  Royalties                                                         -                               -                          -                         -                              -                       -
  Insurance                                                       (20)                              -                          -                         -                              -                     (20)
  Nalpropion                                                        -                               -                          -                         -                              -                       -
  Other G&A                                                       (29)                              -                          -                         -                              -                     (29)
Total Operating Disbursements                                     (68)                              -                          -                         -                              -                     (68)

Operating Cash Flow                                               (52)                              -                          -                         -                            500                    448

Debt Service

  ABL                                                                -                              -                          -                         -                              -                       -
  Trex Notes                                                         -                              -                          -                         -                              -                       -
Total Debt Service                                                   -                              -                          -                         -                              -                       -

Restructuring Costs

  DIP Loan Interest and Fees                                     (400)                              -                          -                         -                              -                   (400)
  Professional Fees                                              (113)                              -                          -                         -                              -                   (113)
  WARN Settlement                                                   -                               -                          -                         -                           (300)                  (300)
  DIP Paydown                                                       -                               -                          -                         -                              -                      -
Total Non-Operating Disbursements                                (513)                              -                          -                         -                           (300)                  (813)

Total Disbursements                            $                 (581)     $                        -     $                    -    $                    -    $                      (300)    $             (881)

Net Cash Flow                                  $                 (565)     $                        -     $                    -    $                    -    $                       200     $             (365)

DIP Draw                                                             -                              -                          -                         -                              -                       -

Nalpropion Escrow Transfer                                           -                              -                          -                         -                              -                       -

Ending Cash Balance (Book)                     $                3,200      $                        -     $                    -    $                    -    $                     3,800     $             7,000

Nalpropion Escrow Account Cash Balance         $                     -     $                        -     $                    -    $                    -    $                         -     $                 -



Notes:
(1) The Schedule of Cash Receipts and Disbursements is presented on a book basis.
(2) The above cash receipts and disbursements include activity relating to the close of the sale of the Debtors' assets to Currax USA Holdings LLC on 4/30/2019
In re: Pernix Sleep, Inc. et al.                                                                                                                                                       Case No. 19-10323 (CSS)
Debtors                                                                                                                                                           Reporting Period: June 1, 2019 - June 30, 2019


                                                                                                    MOR - 1
                                                                                                                                        (1)
                                                                          Consolidated Schedule of Cash Receipts and Disbursements
                                                                                For the Period: February 18, 2019 - May 31, 2019
                                                                                                  (Unaudited)

$ USD '000s
                                                                                                                                    Pernix Ireland Pain
                                                Pernix Therapeutics,      Cypress Pharmaceuticals,            Pernix Ireland                                      Pernix Therapeutics
                                                                                                                                    Designated Activity                                             Total
                                                        LLC                         Inc.                         Limited                                             Holdings, Inc.
                                                                                                                                         Company

Beginning Cash Balance (Book)                  $                2,724      $                   3,322      $                    54   $                 172     $                         5     $             6,276

Receipts
  Operating Receipts                           $               33,074      $                   3,589      $                     2   $                  91     $                          -              36,755
  Miscellaneous Receipts                                       14,158                              -                            -                       -                             500               14,658
Total Receipts                                                 47,231                          3,589                            2                      91                             500               51,413

Operating Disbursements
  Payroll & Benefits                                           (3,782)                             -                          -                         -                                -               (3,782)
  Gross to Net Disbursements                                  (14,828)                        (1,251)                         -                         -                                -              (16,079)
  Inventory                                                    (2,120)                        (1,512)                         -                      (150)                               -               (3,782)
  Royalties                                                      (156)                             -                          -                         -                                -                 (156)
  Insurance                                                      (329)                             -                          -                         -                                -                 (329)
  Nalpropion                                                   (3,034)                             -                          -                         -                                -               (3,034)
  Other G&A                                                    (1,580)                        (4,148)                       (56)                     (112)                              (5)              (5,901)
Total Operating Disbursements                                 (25,829)                        (6,911)                       (56)                     (262)                              (5)             (33,063)

Operating Cash Flow                                            21,402                         (3,322)                       (54)                     (172)                            495               18,350

Debt Service

  ABL                                                               -                               -                           -                        -                        (14,529)              (14,529)
  Trex Notes                                                   (5,000)                              -                           -                        -                              -                (5,000)
Total Debt Service                                             (5,000)                              -                           -                        -                        (14,529)              (19,529)

Restructuring Costs

  DIP Loan Interest and Fees                                     (699)                              -                           -                        -                              -                  (699)
  Professional Fees                                            (9,478)                              -                           -                        -                              -                (9,478)
  WARN Settlement                                                   -                               -                           -                        -                           (300)                 (300)
  DIP Paydown                                                  (4,000)                              -                           -                        -                              -                (4,000)
Total Non-Operating Disbursements                             (14,177)                              -                           -                        -                           (300)              (14,477)

Total Disbursements                            $              (45,006)     $                  (6,911)     $                 (56)    $                (262)    $                   (14,834)    $         (67,069)

Net Cash Flow                                  $                2,225      $                  (3,322)     $                 (54)    $                (172)    $                   (14,334)    $         (15,656)

DIP Draw                                                        9,812                               -                           -                        -                         18,129               27,941

Nalpropion Escrow Transfer                                    (11,561)                              -                           -                        -                               -              (11,561)

Ending Cash Balance (Book)                     $                3,200      $                        -     $                     -   $                    -    $                     3,800     $             7,000

Nalpropion Escrow Account Cash Balance         $                     -     $                        -     $                     -   $                    -    $                          -    $                 -



Notes:
(1) The Schedule of Cash Receipts and Disbursements is presented on a book basis.
(2) The above cash receipts and disbursements include activity relating to the close of the sale of the Debtors' assets to Currax USA Holdings LLC on 4/30/2019
In re: Pernix Sleep, Inc. et al.                                                                                                            Case No. 19-10323 (CSS)
Debtors                                                                                                                Reporting Period: June 1, 2019 - June 30, 2019

                                                                    MOR - 1a
                                                                                              (1)
                                                  Schedule of Disbursements by Debtor Entity
                                                   For the Period: June 1, 2019 - June 30, 2019
                                                                   (Unaudited)
$ USD '000s                                                                                                                                               Cumulative
Debtors                                                    Case Number                                                 June 1, 2019 - June 30, 2019       Since Filing
Pernix Therapeutics, LLC                                   19-10329                                                            $             (581)    $      (45,006)
Cypress Pharmaceuticals, Inc.                              19-10330                                                                             -             (6,911)
Pernix Ireland Limited                                     19-10325                                                                             -                (56)
Pernix Ireland Pain Designated Activity Company            19-10327                                                                             -               (262)
Pernix Therapeutics Holdings, Inc.(2)                      19-10324                                                                          (300)           (14,834)
Gaine, Inc.                                                19-10335                                                                             -                  -
Hawthorn Pharmaceuticals, Inc.                             19-10336                                                                             -                  -
Macoven Pharmaceuticals, L.L.C.                            19-10334                                                                             -                  -
Pernix Holdco 1, LLC                                       19-10331                                                                             -                  -
Pernix Holdco 2, LLC                                       19-10332                                                                             -                  -
Pernix Holdco 3, LLC                                       19-10326                                                                             -                  -
Pernix Manufacturing, LLC                                  19-10328                                                                             -                  -
Pernix Sleep, Inc.                                         19-10323                                                                             -                  -
Respicopea, Inc.                                           19-10333                                                                             -                  -
Total                                                                                                                         $              (881)    $      (67,069)


Notes:
(1) The Schedule of Disbursements is presented on a book basis. The five entities included on the schedule represent all disbursements
of the Debtors. The other remaining nine Debtor entities do not make disbursements.
(2) Pernix Therapeutics Holdings, Inc. disbursements includes the payoff of the pre-petition ABL and interest totaling $14,528,717.
In re: Pernix Sleep, Inc. et al.                                                                                                              Case No. 19-10323 (CSS)
Debtors                                                                                                                  Reporting Period: June 1, 2019 - June 30, 2019

                                                                             MOR - 1b
                                                           Schedule of Debtor Bank Account Balances (1)
                                                            For the Period: June 1, 2019 - June 30, 2019
                                                                            (Unaudited)

                                                                                                                                             Beginning         Ending
$ USD '000s                                                           Last Four Digits                                                         Balance         Balance
Debtor                               Bank                                 Account No. Account Description                                     6/1/2019       6/30/2019

Pernix Therapeutics Holdings, Inc.   Wells Fargo                                3388   Pernix Holdings                                      3,600,000                -
Pernix Therapeutics LLC              Wells Fargo                                2840   Pernix Payroll                                       3,764,444        3,199,840
Pernix Therapeutics LLC              Wells Fargo                                2832   Pernix FSA                                                   -                -
Total Bank Account Balances                                                                                                             $   7,364,444    $   3,199,840

Pernix Therapeutics LLC                                                                Landis Rath & Cobb LLP - Client Trust Account    $   3,806,696    $   3,806,696
Pernix Sleep, Inc.                   Metropolitan Commercial Bank               6415   Liquidating Trustee Account                      $           -    $   3,800,000
In re: Pernix Sleep, Inc. et al.                                                                                                                                                                                         Case No. 19-10323 (CSS)
Debtors                                                                                                                                                                                             Reporting Period: June 1, 2019 - June 30, 2019


                                                                                                                     MOR - 1c
                                                                                                  Schedule of Professional Fees and Expenses Paid
                                                                                                    For the Period: June 1, 2019 - June 30, 2019
                                                                                                                    (Unaudited)



                                                                                                                                                                                 6/1/2019 - 6/30/2019                   Cumulative Since Filing

Payee                                       Category                                             Payor                                     Date          Period Covered              Fees               Expenses              Fees       Expenses
Retained Professionals
Davis Polk & Wardwell LLP                   Debtor Counsel                                       Pernix Therapeutics, LLC             5/31/2019     2/18/2019 - 3/31/2019                                           $      861,583   $     11,307
Landis Rath & Cobb LLP                      Debtor Local Counsel                                 Pernix Therapeutics, LLC             5/31/2019     2/18/2019 - 3/31/2019                                           $      183,540   $      8,414
Guggenheim Securities, LLC                  Debtor Investment Banker                             Pernix Therapeutics, LLC             5/31/2019     2/18/2019 - 4/30/2019                                           $    2,418,000   $     46,323
Prime Clerk LLC                             Claims Agent                                         Pernix Therapeutics, LLC             6/13/2019     2/18/2019 - 5/31/2019 $     59,710.95   $           53,148.14   $      168,418   $    200,790

Other Restructuring Professionals
Skadden, Arps, Slate, Meagher & Flom LLP    DIP Lenders Counsel                                  Pernix Therapeutics, LLC             5/31/2019      1/1/2019 - 4/30/2019                                                1,421,494         20,403
Ducera Partners LLC                         DIP Lenders Financial Advisor                        Pernix Therapeutics, LLC             4/15/2019      3/1/2019 - 3/31/2019                                                  200,000          1,029
Total                                                                                                                                                                       $     59,711    $             53,148    $    5,253,034   $    288,266
Note: All cash payments in May 2019 were made out of the Professional Fees Escrow Account held at Landis Rath & Cobb LLP
In re: Pernix Sleep, Inc. et al.                                                                                                                                                                     Case No. 19-10323 (CSS)
Debtors                                                                                                                                                                         Reporting Period: June 1, 2019 - June 30, 2019

                                                                                                    MOR - 2
                                                                                            Statement of Operations
                                                                                  For the Period: June 1, 2019 - June 30, 2019
                                                                                                  (Unaudited)

$ USD '000s
                                                                                                                          Pernix Ireland Pain
                                           Pernix Therapeutics,         Cypress                                                                         Intercompany        Pernix Therapeutics
                                                                                           Pernix Ireland Limited         Designated Activity                                                                  Total
                                                   LLC             Pharmaceuticals, Inc.                                                                 Eliminations          Holdings, Inc.
                                                                                                                               Company

Net product sales                          $                  -    $                   -    $                    -     $                        -   $                   -   $                     -    $                    -
Cost of product sales                                         -                        -                         -                              -                       -                         -                         -
Operating expenses:
     Selling, general and administrative                    (68)                       -                         -                              -                       -                         -                       (68)
     Amortization of product rights                           -                        -                         -                              -                       -                         -                         -
     Other operating expenses                                 -                        -                         -                              -                       -                         -                         -
Total operating expenses                                    (68)                       -                         -                              -                       -                         -                       (68)
Gain/(Loss) from operations                                 (68)                       -                         -                              -                       -                         -                       (68)
Other income/(expense):
     Interest income                                          -                        -                         -                              -                       -                         -                         -
     Interest expense                                         -                        -                         -                              -                       -                         -                         -
     Management fee income                                    -                        -                         -                              -                       -                         -                         -
     Other income/(expense)                                   -                        -                         -                              -                       -                         -
Total other income (expenses)                                 -                        -                         -                              -                       -                         -                         -
Net gain/(loss)                                             (68)                       -                         -                              -                       -                         -                       (68)
Reorganization expenses                                    (221)                       -                         -                              -                       -                         -                     (221)
Net gain/(loss)                            $               (289)   $                   -    $                    -    $                         -   $                   -   $                     -    $                (289)
In re: Pernix Sleep, Inc. et al.                                                                                                                                                                                          Case No. 19-10323 (CSS)
Debtors                                                                                                                                                                                              Reporting Period: June 1, 2019 - June 30, 2019

                                                                                                                    MOR - 2
                                                                                                             Statement of Operations
                                                                                                For the Period: February 18, 2019 - June 30, 2019
                                                                                                                   (Unaudited)

$ USD '000s
                                                                                                                                              Pernix Ireland Pain
                                                       Pernix Therapeutics,            Cypress                                                                              Intercompany          Pernix Therapeutics
                                                                                                             Pernix Ireland Limited           Designated Activity                                                                      Total
                                                               LLC                Pharmaceuticals, Inc.                                                                      Eliminations            Holdings, Inc.
                                                                                                                                                   Company

Net product sales                                      $              12,051      $                 2,594     $                    -      $                  1,265      $              (1,265)   $                      -    $                 14,645
Cost of product sales                                                 (2,497)                      (2,854)                      (141)                       (1,272)                     3,064                           -                      (3,700)
Operating expenses:
     Selling, general and administrative(1)                            (3,712)                       (507)                       155                           (62)                      369                        (163)                       (3,921)
     Amortization of product rights                                       (21)                       (100)                         -                          (995)                        -                           -                        (1,115)
     Other operating expenses                                            (106)                          -                          -                             -                         -                           -                          (106)
Total operating expenses                                               (3,838)                       (607)                       155                        (1,057)                      369                        (163)                       (5,142)
Gain/(Loss) from operations                                             5,715                        (868)                        14                        (1,064)                    2,167                        (163)                        5,802
Other income/(expense):
     Interest income                                                        -                           -                          -                            73                     (3,590)                     3,590                            73
     Interest expense                                                      (5)                          -                     (3,590)                       (1,824)                     3,590                     (5,886)                       (7,715)
     Management fee income                                                567                           -                          -                             -                          -                          -                           567
     Other income/(expense)                                                 0                           -                         (0)                            1                          -                          -
Total other income (expenses)                                             562                           -                     (3,590)                       (1,750)                         -                     (2,296)                       (7,075)
Net gain/(loss)                                                         6,277                        (868)                    (3,576)                       (2,814)                     2,167                     (2,460)                       (1,273)
Reorganization expenses(1)                                            (10,077)                          -                           -                               -                       -                           -                      (10,077)
Net gain/(loss)                                       $                (3,799)    $                  (868)    $               (3,576)     $                 (2,814)     $              2,167     $                (2,460)    $                 (11,349)

Notes:
(1) Some expenses categorized as Selling, general and administrative in the February 18 - March 31, 2019 monthly operating report have since been reclassified as Reorganization expenses in the cumulative Statement of Operations.
In re: Pernix Sleep, Inc. et al.                                                                                                                                                                                                       Case No. 19-10323 (CSS)
Debtors                                                                                                                                                                                                           Reporting Period: June 1, 2019 - June 30, 2019
                                                                                                                           MOR - 3
                                                                                                                         Balance Sheet
                                                                                                                          (Unaudited)


$ USD '000s                                                                                                                                               As of June 30, 2019
                                                                                                                                                          Pernix Ireland Pain
                                                                    Pernix Therapeutics,            Cypress                                                                             Intercompany           Pernix Therapeutics
                                                                                                                          Pernix Ireland Limited          Designated Activity                                                                     Total
                                                                           LLC(1)              Pharmaceuticals, Inc.                                                                     Eliminations             Holdings, Inc.
                                                                                                                                                               Company
Assets
  Current assets:
     Cash and cash equivalents                                     $                3,200      $                   (0)     $                    -     $                     -       $                  -      $                3,800     $                  7,000
     Restricted cash                                                                3,804                           -                           -                           -                          -                           -                        3,804
     Accounts receivable, net                                                           -                           -                     106,007                      11,884                   (117,891)                          -                           (0)
     Inventory                                                                          -                           -                           -                           -                          -                           -                            -
     Prepaid expenses and other current assets                                      1,064                        (211)                          -                         120                    (73,500)                     73,503                          977
     Intercompany receivable                                                      139,358                      12,947                    (282,160)                     (7,279)                         -                     137,134                           (0)
  Total current assets                                                            147,425                      12,736                    (176,152)                      4,724                   (191,391)                    214,437                       11,780
  Non-current assets:
     Property and equipment, net                                                        -                           -                           -                            -                         -                           -                            -
     Investments                                                                        -                           -                           -                            -                  (109,815)                    109,815                            -
     Intangible assets                                                                  -                           -                           -                            -                         -                           -                            -
     Goodwill                                                                           -                           -                           -                            -                         -                           -                            -
     Related party loan receivable                                                      -                           -                           -                            -                         -                           -                            -
     Other long-term assets                                                           190                           -                           -                            -                         -                           -                          190
Total assets                                                       $              147,615      $               12,736     $              (176,152)    $                  4,724      $           (301,206)     $              324,253     $                 11,970
Liabilities and Stockholders' Equity
  Current liabilities:
     Accounts payable                                              $                   56      $                     -     $                    -     $                         -   $                   -     $                    -                           56
     Accrued expenses                                                                   -                            -                          -                               -                       -                          -                            -
     Related party payable                                                              0                            -                          -                               -                       -                          -                            0
     Other liabilities                                                                 (4)                           -                        100                               -                       -                          -                           96
     DIP loan                                                                           -                            -                          -                               -                       -                      9,890                        9,890
  Total current liabilities:                                                           52                            -                        100                               -                       -                      9,890                       10,042
  Total liabilities not subject to compromise                                          52                            -                        100                               -                       -                      9,890                       10,042
  Total liabilities subject to compromise                                         111,185                      15,314                      74,067                      14,558                   (191,391)                    233,261                      256,993
Stockholders' equity/(deficit)                                                     36,379                      (2,578)                   (250,319)                      (9,834)                 (109,815)                     81,102                      (255,065)
Total liabilities and stockholders' equity/(deficit)               $              147,615      $               12,736     $              (176,152)    $                  4,724      $           (301,206)     $              324,253     $                 11,970
Notes:
(1) The Pernix Therapeutics, LLC with Pernix Sleep, LLC intercompany transaction is not included in the above balance sheet presentation. This analysis was completed in connection with the SOFAs/SOALs filed on April 2, 2019. However, to be aligned
with the Company's books and records this was not completed for the MOR.
In re: Pernix Sleep, Inc. et al.                                                                                                                                                                                                       Case No. 19-10323 (CSS)
Debtors                                                                                                                                                                                                           Reporting Period: June 1, 2019 - June 30, 2019
                                                                                                                           MOR - 3
                                                                                                                         Balance Sheet
                                                                                                                          (Unaudited)


$ USD '000s                                                                                                                                          As of February 17, 2019
                                                                                                                                                          Pernix Ireland Pain
                                                                    Pernix Therapeutics,            Cypress                                                                           Intercompany             Pernix Therapeutics
                                                                                                                          Pernix Ireland Limited          Designated Activity                                                                     Total
                                                                           LLC(1)              Pharmaceuticals, Inc.                                                                   Eliminations               Holdings, Inc.
                                                                                                                                                               Company
Assets
  Current assets:
     Cash and cash equivalents                                     $                2,724     $                 3,322     $                    54     $                   172     $                    -      $                    5     $                  6,276
     Restricted cash                                                                    -                           -                           -                           -                          -                           -                            -
     Accounts receivable, net                                                      25,288                      12,459                     106,007                      10,619                   (116,626)                          -                       37,747
     Inventory                                                                      5,335                       7,309                         168                           -                     (7,960)                          -                        4,852
     Prepaid expenses and other current assets                                      6,840                          83                          14                         641                    (69,911)                     70,503                        8,171
     Intercompany receivable                                                      155,249                       9,200                    (282,167)                     (5,972)                         -                     126,786                        3,095
  Total current assets                                                            195,437                      32,372                    (175,924)                      5,459                   (194,496)                    197,294                       60,142
  Non-current assets:
     Property and equipment, net                                                      500                           3                          10                           -                          -                           -                          513
     Investments                                                                        -                           -                           -                       4,428                   (109,815)                    109,815                        4,428
     Intangible assets                                                             11,108                       2,933                           0                      40,231                          -                           -                       54,272
     Goodwill                                                                         196                       6,457                       2,825                       2,621                          -                           -                       12,100
     Related party loan receivable                                                      -                           -                           -                       4,584                          -                           -                        4,584
     Other long-term assets                                                           190                           -                           -                           -                          -                       1,407                        1,597
Total assets                                                       $              207,430      $               41,766     $              (173,089)    $                57,324     $             (304,311)     $              308,516     $                137,636
Liabilities and Stockholders' Equity
  Current liabilities:
     Accounts payable                                              $                  150      $                    -     $                    71     $                   399     $                     -     $                    -                          620
     Accrued expenses                                                              38,944                      12,922                           -                           -                           -                          -                       51,866
     Related party payable                                                              -                           -                           -                           -                           -                          -                            -
     Other liabilities                                                                913                           -                         296                           -                           -                          -                        1,209
     DIP loan                                                                           -                           -                           -                           -                           -                     14,185                       14,185
  Total current liabilities:                                                       40,007                      12,922                         367                         399                           -                     14,185                       67,880
  Total liabilities not subject to compromise                                      40,007                      12,922                         367                         399                           -                     14,185                       67,880
  Total liabilities subject to compromise                                         129,171                      16,517                      70,496                      51,515                   (186,537)                    233,120                      314,283
Stockholders' equity/(deficit)                                                     38,253                      12,327                    (243,952)                      5,409                   (117,775)                     61,211                      (244,527)
Total liabilities and stockholders' equity/(deficit)               $              207,430      $               41,766     $              (173,089)    $                57,324     $             (304,311)     $              308,516     $                137,636
Notes:
(1) The Pernix Therapeutics, LLC with Pernix Sleep, LLC intercompany transaction is not included in the above balance sheet presentation. This analysis was completed in connection with the SOFAs/SOALs filed on April 2, 2019. However, to be aligned
with the Company's books and records this was not completed for the MOR.
In re: Pernix Sleep, Inc. et al.                                                                                                        Case No. 19-10323 (CSS)
Debtors                                                                                                            Reporting Period: June 1, 2019 - June 30, 2019


                                                                                 MOR-4
                                                             Summary of Unpaid Post Petition Accounts Payables
                                                                           As of June 30, 2019
                                                                               (Unaudited)

$ USD '000s
                                                                                            Number of Days Past Due
Post Petition Accounts Payable Aging                    Current               0-30(2)            31-60              61-90             Over 90              Total
Post-Petition Accounts Payable (1)            $              38   $                7    $             11   $             0                      $            56
                                              $              38   $                7    $             11   $             0   $              -   $            56
Notes:
(1) The above figures represent post petition trade payables recorded in the Debtors' subledger.
(2) The entire past due amounts were due to ordinary course professionals that were not yet approved to be paid.
(3) Excludes intercompany accouts payable.
In re: Pernix Sleep, Inc. et al.                                                                                              Case No. 19-10323 (CSS)
Debtors                                                                                                  Reporting Period: June 1, 2019 - June 30, 2019

                                                                            MOR-5
                                                                   Accounts Receivable Aging
                                                                      As of June 30, 2019
                                                                          (Unaudited)

$ USD '000s

Accounts Receivable Aging                                           Current         0-30 Days  31-60 Days  61-90 Days       91 Days +             Total
Accounts Receivable, net                                    $            - $               - $         - $         - $              - $              -
                                                            $            - $               - $         - $         - $              - $              -


                                                                      Debtor Questionnaire

Must be completed each month                                                                                                Yes              No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                              X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                              X
   account this reporting period? If yes, provide an explanation below.
3. Have all post petition tax returns been timely filed? If no, provide an explanation
                                                                                                                             X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                             X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
                                                                                                                                              X
   documentation identifying the opened account(s). If an investment account has been
   opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.
